AO 91 (Rev 8/019>-

OVE Od

= tates-Distric!
Souter mar

United States District Court. WAY 6 201
SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

. ~ David J. Bradley, Clerk
NEED STATES OF AMERICA CRIMINAL COMPLAINT

Cinthya Laura Coy PRINCIPAL United States Case Number:

YOB: 1980 M-19- (035 -M

   

 

 

 

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

knowledge and belief. On or about May 4, 2019 in Hidaigo County, in
the Southern — District of Texas ‘ defendants(s) did,

(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Gerson Benitez-Bonilla, a citizen of El Salvador and Luis
Estuardo Picon-Velasquez, a citizen of Guatemala, for a total of two (2) undocumented aliens, who had entered
the United States in violation of law, did knowingly transport, or move or attempt to transport said aliens in
furtherance of such violation of law within the United States, that is, from a location near La Joya, Texas to
another location near Penitas, Texas, by. means of a motor vehicle

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ii) FELONY
I further state that I am a(n) U.S. Senior Border Patrol Agent and that this complaint is based on the
following facts:

 

‘

On May 4, 2019, A Border Patrol Agent operating a camera system near La Joya, Texas, observed one subject walking
towards an intersection where at least six suspected illegal aliens where able to abscond and avoid detention a couple of
hours prior. The camera operator maintained visual of the subject and observed the subject walking through a wooded ©
area, climbing a fence, and boarding a Dodge pickup truck at the same intersection. i

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint: [ xlYes |__|No

Ee

. p M4 Ales A Juanes @ bi bi m Se | GAY. Signature of Complainant

 

 

 

Carlos:A. Sanchez Senior Patrol Agent
Sworn to before me and subscribed in my presence, Printed Name of Complainant
May 6, 2019 YS. o 5 yw an at McAllen, Texas
Date . City and State

Peter E. Ormsby 1 _U. S. Magistrate Judge EZ Ss Cdn

Name and Title of Judicial Officer . Signature of Judicial Officer
Case 7:19-mi-QNEPEDSTATES DISTRIGPEOURKSD : Page 2 of 2
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:
M-19-/035 -M

RE: Cinthya Laura Coy ‘

CONTINUATION:

The camera operator relayed the information to responding agents nearby. The camera operator maintained
constant observation as the pickup truck left the area informing the agents as to its direction of travel.

Based on the facts, responding agents conducted a vehicle stop on the pickup truck. As agents approached the
vehicle and identified themselves as Border Patrol Agents, the driver started making statements, such as she
“didn’t know who the men were” and “they ask for a ride and that is it”. The agent then observed two
subjects laying on the rear floorboard of the cabin. Agents identified the two subjects laying on the rear
floorboard’as Gerson Benitez-Bonilla and Luis Estuardo Picon-Velasquez and determined they were both
illegally present in the United States. The driver was identified as Cinthya Laura Coy, a United States Citizen.

All three subjects were placed under arrest and transported to the Border Patrol Station for processing.

PRINCIPAL STATEMENT:
Cinthya Laura Coy, a United States Citizen, was advised of her Miranda Rights, understood her rights, and
agreed to answer questions without the presence of an attorney.

Coy, claimed that a subject named David from Mexico, asked her to pick up two subjects. Coy stated that
David was going to pay her $300 for picking them up. Coy accepted the offer and admitted picking up the
two subjects.

MATERIAL WITNESS STATEMENTS:
Gerson Benitez-Bonilla and Luis Estuardo Picon-Velasquez, were advised of their Miranda Rights. Both
understood their rights and agreed to provide a statement without the presence of an attorney.

Bonilla a citizen of El Salvador, indicated he made his smuggling arrangements and claimed he was charged

a total of $6,800 to be smuggled into the United States. Bonilla claimed he crossed the river with a group of

six. Bonilla stated that while he was waiting, a female called his cellphone and told him to wait where he was
at. Bonilla also stated that when Border Patrol Agents stopped the vehicle, she instructed them duck down.

Picon a citizen of Guatemala, indicated he made his smuggling arrangements and claimed he was charged a
total of $16,000 to be smuggled into the United States. Picon claimed he crossed the river with other people
on a raft. Picon stated that the female driver called him on his cellphone and told him that she was there and
to board the vehicle. Picon stated that when the vehicle arrived, the driver flashed her headlights near his
location, in a wooded area. When officers were behind the vehicle, Picon stated that the driver instructed
them to bail out of the vehicle but they refused to jump out because the vehicle was still in motion.
Additionally, he stated that the driver told them that they screwed her over because they did not jump out.

Page 2
